USCA4 Appeal: 22-1589      Doc: 9         Filed: 12/14/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1589


        In re: DEVONTA OZELL SMITH,

                            Petitioner.



             On Petition for Writ of Mandamus. (5:18-cr-00054-FL-1; 5:21-cv-00157-FL)


        Submitted: October 28, 2022                                 Decided: December 14, 2022


        Before RUSHING, Circuit Judge, and MOTZ and FLOYD, Senior Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Devonta Ozell Smith, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1589       Doc: 9          Filed: 12/14/2022      Pg: 2 of 2




        PER CURIAM:

               Devonta Ozell Smith petitions for a writ of mandamus, alleging that the district

        court has unduly delayed acting on his 28 U.S.C. § 2255 motion. He seeks an order from

        this court directing the district court to act. Our review of the district court’s docket reveals

        that the district court has denied Smith’s motion. Accordingly, because the district court

        has recently decided Smith’s case, we deny the mandamus petition as moot. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                  PETITION DENIED




                                                       2